DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-20 are presented for examination.

Information Disclosure Statement

3.        The information disclosure statement (IDS) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.        Claim(s) 1, 6, 8, 10, 11, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Connellan et al (PG Pub NO 2020/0310561).

As in claim 1, Connellan et al discloses a handheld input device (Fig 1 item 120), paired with a host device (Fig 1 item 130), comprising: 
a pen-shaped body; (Fig 1, 3, 7)
a flexible displacement sensor, disposed on the pen-shaped body, wherein the flexible displacement sensor deforms in response to a pressing force applied onto the flexible displacement sensor; (Fig 3 item 320 and Par 0067) discloses a button 320 coupled to and/or integrated with a surface of housing 305 and may be configured to allow for a modulated input that can present a range of values corresponding to an amount of force (referred to as a “pressing force”) that is applied to it. 
a processor, coupled to the flexible pressure sensor and disposed in the pen-shaped body [(Fig 2 and Par 0049, 0051) discloses force sensor 320 coupled to processor 210] , 
wherein the processor (Fig 2 item 210) is configured to perform:
 obtaining a specific displacement of the flexible displacement sensor; (Par 0067) discloses obtaining modulated input that can present a range of values corresponding to an amount of force (referred to as a “pressing force”) that is applied to presser/force sensing button (i.e. flexible displacement sensor)
determining a stroke size of a representative object in a virtual environment based on the specific displacement of the flexible displacement sensor, wherein the representative object corresponds to the handheld input device. (Fig 1 item 120, Fig 7 and Par 0067) discloses handheld input device  having flexible displacement sensor (force sensing button) disposed on the housing and varying force may be applied to analog button 320, which can be used to modulate a function, such as drawing and writing in-air (e.g., tracking in a physical environment and rendering in an AR/VR environment), where the varying pressure (e.g., pressing force) can be used to generate variable line widths, for instance (e.g., an increase in a detected pressing force may result in an increase in line width) (i.e. stroke size).

As in claim 6, Connellan et al discloses the handheld input device according to claim 1, wherein the stroke size is one of a plurality of predetermined stroke sizes, the predetermined stroke sizes respectively correspond to a plurality sub-ranges in a predetermined displacement range, and the processor is configured to perform: finding, from the sub-ranges, a first sub-range to which the specific displacement belongs; finding, from the predetermined stroke sizes, a first predetermined stroke size corresponding to the first sub-range as the stroke size of the representative object in the virtual environment. (Fig 8 and Par 0083) discloses predetermined stroke sizes respectively correspond to a plurality sub-ranges in a predetermined displacement range ( i.e. threshold (e.g., 1 g, 5 g, 10 g, 20 g, 30 g, etc.)) wherein the processor is configured to find (first) sub-range to which the specific displacement belongs and display in VR space predetermined stroke size corresponding to the first sub-range as the stroke size of the representative object . [0083] In response, input device 300 begins rendering a line function corresponding to a location, orientation, and movement of tip 310 in 3D space starting at B′ in drawing arc 830. The rendered line may maintain a uniform thickness (e.g., a parameter of the line function) until input device 300 reaches point C of movement arc 820. At point C, the user continues along movement arc 820 but begins applying more pressing force to analog input 320, where the more pressing force is greater than a second pressing force threshold associated with analog input 320 (e.g., the first pressing force may trigger the first function once the pressing force meets or exceeds the threshold (activation) force, such as 10 g, but remains below a second pressing force threshold (e.g., 30 g). The second pressing force threshold (activation force) may be higher (e.g., 30 g). In response to receiving a pressing force more than a second pressing force threshold (e.g., 30+ g), input device 300 continues rendering the line in a continuous fashion, but increases the line width, as shown at C′ of drawing arc 830.

As in claim 8, Connellan et al discloses the handheld input device according to claim 1, wherein the processor is further configured to perform: obtaining a moving track of the handheld input device; providing the moving track of the handheld input device to the host device, wherein the host device combines the moving track of the handheld input device with the stroke size of the representative object and accordingly creates a stroke track of the representative object in the virtual environment. (Fig 1 and 8) discloses obtaining a moving track of the handheld input device in a VR space and the host device combines the moving track of the handheld input device with the stroke size of the representative object and accordingly creates a stroke track of the representative object in the virtual environment.

As in claim 10, Connellan et al discloses the handheld input device according to claim 9, wherein the processor is further configured to perform: providing the outline of the physical object to the host device, wherein the host device creates a virtual object corresponding to the physical object in the virtual environment. (Fig 1-2) discloses creating a virtual object (3D model) corresponding to the physical object in the virtual environment.

As in claim 11, Connellan et al discloses an electronic system (Fig 1), comprising: 
a handheld input device (Fig 1 item 120), comprising 
a flexible displacement sensor deforming in response to a pressing force (Fig 3 item 320 and Par 0067) discloses a button 320 coupled to and/or integrated with a surface of housing 305 used to detect applied force/presser; 
a host device, paired with the handheld input device and provides a virtual environment, (Fig 1 items 130 & 120) discloses host device (130), paired with the handheld input device (120) and provides in a AR/VR environment (100)
wherein the handheld input device obtains a specific displacement of the flexible displacement sensor and provides the specific displacement of the flexible displacement sensor to the host device; (Fig 2 and Par 0049, 0051) discloses force sensor 320 coupled to processor 210 and (Par 0067) discloses obtaining modulated input that can present a range of values corresponding to an amount of force (referred to as a “pressing force”) that is applied to presser/force sensing button (i.e. flexible displacement sensor)
wherein the host device determines a stroke size of a representative object in the virtual environment based on the specific displacement of the flexible displacement sensor, wherein the representative object corresponds to the handheld input device. (Fig 1 item 120, Fig 7-8 and Par 0067) discloses handheld input device having flexible displacement sensor (force sensing button) disposed on the housing and varying force may be applied to analog button 320, which can be used to modulate a function, such as drawing and writing in-air (e.g., tracking in a physical environment and rendering in an AR/VR environment), where the varying pressure (e.g., pressing force) can be used to generate variable line widths, for instance (e.g., an increase in a detected pressing force may result in an increase in line width) (i.e. stroke size).

As in claim 16, Connellan et al discloses the electronic system according to claim 11, wherein the stroke size is one of a plurality of predetermined stroke sizes, the predetermined stroke sizes respectively correspond to a plurality sub-ranges in a predetermined displacement range, and the host device is configured to perform: finding, from the sub-ranges, a first sub-range to which the specific displacement belongs; finding, from the predetermined stroke sizes, a first predetermined stroke size corresponding to the first sub-range as the stroke size of the representative object in the virtual environment. (Fig 8 and Par 0083) discloses predetermined stroke sizes respectively correspond to a plurality sub-ranges in a predetermined displacement range ( i.e. threshold (e.g., 1 g, 5 g, 10 g, 20 g, 30 g, etc.)) wherein the processor is configured to find (first) sub-range to which the specific displacement belongs and display in VR space predetermined stroke size corresponding to the first sub-range as the stroke size of the representative object . [0083] In response, input device 300 begins rendering a line function corresponding to a location, orientation, and movement of tip 310 in 3D space starting at B′ in drawing arc 830. The rendered line may maintain a uniform thickness (e.g., a parameter of the line function) until input device 300 reaches point C of movement arc 820. At point C, the user continues along movement arc 820 but begins applying more pressing force to analog input 320, where the more pressing force is greater than a second pressing force threshold associated with analog input 320 (e.g., the first pressing force may trigger the first function once the pressing force meets or exceeds the threshold (activation) force, such as 10 g, but remains below a second pressing force threshold (e.g., 30 g). The second pressing force threshold (activation force) may be higher (e.g., 30 g). In response to receiving a pressing force more than a second pressing force threshold (e.g., 30+ g), input device 300 continues rendering the line in a continuous fashion, but increases the line width, as shown at C′ of drawing arc 830.

As in claim 18, Connellan et al discloses the electronic system according to claim 11, wherein the handheld input device is further configured to perform: obtaining a moving track of the handheld input device; providing the moving track of the handheld input device to the host device, wherein the host device combines the moving track of the handheld input device with the stroke size of the representative object and accordingly creates a stroke track of the representative object in the virtual environment. (Fig 1 and 8) discloses obtaining a moving track of the handheld input device in a VR space and the host device combines the moving track of the handheld input device with the stroke size of the representative object and accordingly creates a stroke track of the representative object in the virtual environment.

As in claim 20, Connellan et al discloses the electronic system according to claim 19, wherein the host device is further configured to perform: creating a virtual object corresponding to the physical object in the virtual environment. (Fig 1-2, 9) discloses creating a virtual object (3D model) corresponding to the physical object in the virtual environment. 

Claim Rejections - 35 USC § 103

7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.        Claim(s) 2, 3,5, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Connellan et al (PG Pub NO 2020/0310561) in view of Hwang et al (PG Pub NO 2020/0383641).

As in claim 2, Connellan et al discloses the handheld input device according to claim 1, wherein the flexible displacement sensor (Fig 3 item 320) comprises: a deformable body, receiving the pressing force [(Fig 3 item 320 and Par 0067) discloses a button 320 coupled to and/or integrated with a surface of housing 305 used to detect applied force/presser]; but fails to disclose a light emitter, disposed in the deformable body and emitting a light; a photodetector, disposed in the deformable body and receiving the light, wherein in response to the pressing force, the deformable body is deformed to partially block a light path of the light and correspondingly reduce a light intensity of the light. However Hwang et al (Fig 1, 8, 10 and Par 0077) discloses the use of optical force sensor used on stylus pen that uses light source and photodetector to determine users input based on change in light intensity that is affected due to users touch. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Connellan et al with the teaching of Hwang et al wherein an optical force sensor is used on handheld input device as an alternate type of force/pressure sensor to yield same predictable result. Furthermore, it is well known and obvious to substitute one form of sensor (i.e. push button sensor) optical sensor) over another (i.e. optical sensor) to sense same parameter (i.e. force/pressure input). 

As in claim 3, Connellan et al in view of Hwang et al discloses the handheld input device according to claim 2, wherein the processor determines the specific displacement of the flexible displacement sensor based on the light intensity of the light. (Hwang et al, Fig 8 and Par 0077) discloses the use of optical force sensor, thus it is obvious and well known in the art that light sensor intensity is used to determine input force.
As in claim 5, Connellan et al in view of Hwang et al discloses handheld input device according to claim 4, wherein the processor determines a heart rate based on the alternating component of the variation of the combined light intensity of the light and the external light. (Hwang et al, Fig 1 and Par 0066, 0130, 0140) discloses the use of an apparatus for measuring bio-information disposed on Stylus pen.

As in claim 12, Connellan et al discloses the electronic system according to claim 11, wherein the flexible displacement sensor comprises: a deformable body, receiving the pressing force applied onto the flexible displacement sensor force [(Fig 3 item 320 and Par 0067) discloses a button 320 coupled to and/or integrated with a surface of housing 305 used to detect applied force/presser]; but fails to disclose a light emitter, disposed in the deformable body and emitting a light; a photodetector, disposed in the deformable body and receiving the light, wherein in response to the pressing force, the deformable body is deformed to partially block a light path of the light and correspondingly reduce a light intensity of the light. However Hwang et al (Fig 1, 8, 10 and Par 0077) discloses the use of optical force sensor used on stylus pen that uses light source and photodetector to determine users input based on change in light intensity that is affected due to users touch. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Connellan et al with the teaching of Hwang et al wherein an optical force sensor is used on handheld input device as an alternate type of force/pressure sensor to yield same predictable result. Furthermore, it is well known and obvious to substitute one form of sensor (i.e. push button sensor) optical sensor) over another (i.e. optical sensor) to sense same parameter (i.e. force/pressure input).

As in claim 13, Connellan et al in view of Hwang et al discloses electronic system according to claim12, wherein the handheld input device determines the specific displacement of the flexible displacement sensor based on the light intensity of the light. (Hwang et al, Fig 8 and Par 0077) discloses the use of optical force sensor, thus it is obvious and well known in the art that light sensor intensity is used to determine input force.

As in claim 15, Connellan et al in view of Hwang et al discloses electronic system according to claim 14, wherein the handheld input device determines a heart rate based on the alternating component of the variation of the combined light intensity of the light and the external light. (Hwang et al, Fig 1 and Par 0066, 0130, 0140) discloses the use of an apparatus for measuring bio-information disposed on Stylus pen.

Allowable Subject Matter
10.         Claim(s) 4, 7, 9, 14, 17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                 09/29/2022